DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 5-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US Pub no. 2018/0122786 A1
Regarding claim 1, Wu et al discloses A display device (fig. 1N), comprising: a substrate (191) having surface comprising a display area(100); a plurality of light-emitting diodes (115a-115d)disposed on the display area (100)of the substrate(191), wherein at least one of the plurality of light-emitting diodes(115a-115d) comprises an electrode(109d); a plurality of bonding pads (157a-157d) disposed on the substrate (191); a conductive element (160)disposed between one of the plurality of bonding pads and the electrode (109d) of the at least one of the plurality of light-emitting diodes(115d of 115a-115d); and a first matrix element (181)disposed on the substrate(191), wherein in a cross-sectional view, the first matrix element (181) is disposed between adjacent two of the plurality of light-emitting diodes(115a-115d), and the electrode(160) has a sidewall profile and at least a part of the sidewall profile of the electrode is in a shape of 

Regarding claim 2, Wu et al discloses wherein the at least one of the plurality of light-emitting diodes comprises an insulating layer (111a-111d) and a semiconductor layer (105a-105d), wherein the insulating layer (111a-111d) is disposed on a part of the
semiconductor layer (105a-105d) (fig. 1e).

Regarding claim 3, Wu et al discloses wherein the insulating layer (111a-111d)
has a sidewall profile in a cross-sectional view, and at least a part of the sidewall
profile of the insulating layer (111a-111d) is in a shape of a curve (fig. 1e).

Regarding claim 5, Wu et al discloses further comprising an array layer (155) disposed on the substrate (191), wherein the array layer (155) comprises a plurality of thin film transistors [0036].
Regarding claim 6, Wu et al discloses wherein the conductive element (160)
is a bump or an anisotropic conductive layer (159) [0037].
Regarding claim 7, Wu et al discloses further comprising a second
matrix element (183), wherein the first matrix element (181) is disposed between the second matrix element (183)and the substrate (191), and in a cross-sectional view, a maximum width of the second matrix element (183)is greater than a maximum width of the first matrix element (181) fig. 1N.

 element (183) overlaps the first matrix element (181) fig. 1N.
Regarding claim 9, Wu et al discloses wherein in a cross-sectional
view, at least one of the plurality of bonding pads (157a-157d) has a sidewall profile, and at least a part of the sidewall profile of the at least one of the plurality of bonding pads (157a-157d) is in a shape of a curve (fig. 1N).
Regarding claim 10, Wu et al discloses a display device (Fig. 1N), comprising:
a substrate (191) having a surface comprising a display area (101); a plurality of light-emitting diodes (115a-115d)disposed on the display area (101) of the substrate (191), wherein at least one of the plurality of light-emitting diodes  (115d of 115 115d)comprises an electrode(109d); a plurality of bonding pads(157a-157d) disposed on the substrate(191); a conductive element (160)disposed between one of the plurality of bonding pads(157a-157d) and the electrode(109d) of the at least one of the plurality of light-emitting diodes(115d of 115a-115d); and a matrix structure(181) disposed on the substrate (191)and comprising a plurality of first matrix elements(181) in a cross-sectional view, and one of the plurality of first matrix elements(181) disposed between adjacent two of the plurality of light-emitting diodes(115a-115d), wherein in a cross-sectional view, the electrode (109d)has a sidewall profile, and at least a part of the sidewall profile of the electrode is in a shape of a curve(fig. 1N) and  wherein the first matrix element (181) is disposed between adjacent two of the plurality of bonding pads (157a-157d) fig. 1N).

semiconductor layer (105a-105d) (fig. 1e).
Regarding claim 12, Wu et al discloses wherein the insulating layer (111a-111d)
has a sidewall profile in a cross-sectional view, and at least a part of the sidewall
profile of the insulating layer (111a-111d) is in a shape of a curve (fig. 1e).

Regarding claim 13, Wu et al discloses wherein the one of the
plurality of first matrix elements (181) is disposed between adjacent two of the plurality of bonding pads (157a-157d).

Regarding claim 14, Wu et al discloses further comprising an array layer (155) disposed on the substrate (191), wherein the array layer (155) comprises a plurality of thin film transistors [0036].

Regarding claim 15, Wu et al discloses wherein the conductive element (160)
is a bump or an anisotropic conductive layer (159) [0037].

Regarding claim 16, Wu et al discloses wherein the matrix structure
further comprises plurality of second matrix elements (183), the plurality of first matrix
elements(181) is disposed between the plurality of second matrix elements (183)and the substrate(191), and in a cross-sectional view, a maximum width of one of the 

Regarding claim 17, Wu et al discloses wherein the one of the
plurality of second matrix elements (183) overlaps the one of the plurality of first matrix
elements (181) fig. 1N.
Regarding claim 18, Wu et al discloses wherein in a cross-sectional view, at least one of the plurality of bonding pads(157a-157d) has a sidewall profile, and at least a part of the sidewall profile of the at least one of the plurality of bonding pads is in a
shape of a curve (fig. 1N).
Response to Arguments
Applicant's arguments filed 12/19/2021 have been fully considered but they are not persuasive. Applicant submits that the term “between” used to describe the positional relationship here means that related components are located on the same level. in FIG. 1N of Wu, since the extension portions (181a-181d) and the conductive pads (157a-157d) are not located on the same level, it cannot be said that the extension portion 181b is disposed between the conductive pads (157a and 157b). Therefore, Wu fails to disclose that the extension portion 181 is disposed between adjacent two of the plurality of conductive pads 157.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that related components are located on the same level (the matrix element is at the same level as the bonding pads)) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that the definition of between is: at, into, or across the space separating (two objects or regions)(encyclopedia.com). The claim does not specify that the term “between” requires that the matrix element is at the same level as the bonding pads.  The matrix elements of Wu et al  ( extension portions 181a-181d) are between adjacent two of the plurality of pads (157a-157d).  Therefore, the rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.